i          i        i                                                                i       i      i




                                  MEMORANDUM OPINION

                                         No. 04-08-00796-CV

                                         Michael A. RAMON,
                                              Appellant

                                                   v.

                                    ASSET ACCEPTANCE, LLC,
                                            Appellee

                        From the County Court at Law No. 5, Bexar County, Texas
                                        Trial Court No. 326240
                             Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 21, 2009

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief, which was due on December 1, 2008, has not been filed. On December

9, 2008, this court ordered appellant to show cause in writing by December 29, 2008, why this appeal

should not be dismissed for want of prosecution. Appellant did not respond. The appeal is

dismissed for want of prosecution. See TEX . R. APP . P. 38.8(a)(1), 42.3(b). Costs of appeal are taxed

against appellant.

                                                        PER CURIAM